Exhibit 10.4

 

CPI CARD GROUP INC.
OMNIBUS INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made effective as
of September 25, 2017 (the “Grant Date”) by and between CPI Card Group Inc., a
Delaware corporation (the “Company”), and
                                              (the “Participant”), pursuant to
the CPI Card Group Inc. Omnibus Incentive Plan, as in effect and as amended from
time to time (the “Plan”).  Capitalized terms that are not defined herein shall
have the meanings given to such terms in the Plan.

WHEREAS, the Company desires from time to time to grant options to purchase
Shares  to certain key Employees, Directors and Consultants of the Company and
its Subsidiaries or Affiliates;

WHEREAS, the Company has adopted the Plan in order to effect such grants; and

WHEREAS, the Participant is an Eligible Recipient as contemplated by the Plan,
and the Committee has determined that it is in the interest of the Company to
make this grant to the Participant; and

WHEREAS, the Company shall promptly seek stockholder approval to amend the Plan
to, among other provisions, increase the amount of Shares that may be awarded
thereunder to include an amount not less than the Contingent Portion.

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:

1.         Shares Subject to Option; Exercise Price.

(a)        Shares Subject to Option; Stockholder Approval.  The Company shall
grant to the Participant, effective as of the Grant Date, an option to purchase
                  Shares from the Company, which shall become exercisable, if at
all, as provided in Section 2(a) (the “Option”). The grant of 44.247653% of the
Option, rounded up to the nearest whole Share (the “Contingent Portion”), is
contingent upon the stockholders of the Company approving an increase in the
number of Shares available for issuance under the Plan, which approval the
Company will use reasonable best efforts to promptly seek and obtain. If the
stockholders do not approve an increase in the number of Shares available for
issuance under the Plan at or by the date of the Company’s 2018 annual meeting
of stockholders, then the Contingent Portion shall become null and void on such
date.

(b)        Exercise Price.  The Option shall have an Exercise Price of $1.05 per
Share, which is not less than the Fair Market Value per Share on the Grant Date.

(c)        Option Subject to Plan.  By signing this Agreement, the Participant
acknowledges that he or she has been provided a copy of the Plan and has had the
opportunity to review such Plan.







--------------------------------------------------------------------------------

 



(d)        Character of Option.  The Option granted hereunder is not intended to
be an “incentive stock option” within the meaning of Code Section 422.

2.         Vesting and Exercisability; Expiration.

(a)        Vesting and Exercisability.  The Option shall vest and become
exercisable in installments as follows:

Vest Date

Vest Quantity

1st anniversary of Grant Date

[NUMBER OF SHARES]

2nd anniversary of Grant Date

[NUMBER OF SHARES]

3rd anniversary of Grant Date

[NUMBER OF SHARES]

 

[TOTAL NUMBER OF SHARES]

Each vesting period is subject to the Participant’s continuous service with the
Company or a Subsidiary or Affiliate thereof, as applicable, whether as an
Employee, Director, or Consultant (“Service”), from the Grant Date through such
anniversary.  Notwithstanding the foregoing, all or a portion of the Option
shall vest and become exercisable at the times and under the circumstances
described in Section 4 and 5.

(b)        Normal Expiration Date.  Unless the Option earlier terminates in
accordance with Sections 2 or 4, the Option shall terminate on the tenth
anniversary of the Grant Date (the “Normal Expiration Date”).  Once a portion of
the Option has become exercisable pursuant to this Section 2, such portion of
the Option may be exercised, subject to the provisions hereof, at any time and
from time to time until the Normal Expiration Date.

3.         Method of Exercise and Payment. 

All or part of the exercisable portion of the Option may be exercised by the
Participant upon (a) the Participant’s written notice to the Company of exercise
and (b) the Participant’s payment of the Exercise Price in full at the time of
exercise (i) in cash or cash equivalents, (ii) in Shares, valued at the Fair
Market Value on the date of exercise, or (if permitted by the Committee and
subject to such terms and conditions as it may determine) by surrender of
outstanding Awards under the Plan, or (iii) by net exercise or broker’s cashless
exercise procedure, or any other procedures approved by the Committee from time
to time. As soon as practicable after receipt of a written exercise notice and
payment in full of the Exercise Price of any exercisable portion of the Option
in accordance with this Section 3, but subject to Section 8 below, the Company
shall deliver to the Participant (or such other person or entity) a certificate,
certificates or electronic book-entry notation representing the Shares acquired
upon the exercise thereof, registered in the name of the Participant (or such
other person or entity), provided that, if the Company, in its sole discretion,
shall determine that, under applicable securities laws, any certificates issued
under this Section 3 must bear a legend restricting the transfer of such Shares,
such certificates shall bear the appropriate legend.

4.         Termination of Service.

(a)        Termination due to Death or Disability.  In the event that the
Participant’s Service terminates by reason of the Participant’s death or
Disability, then any unvested portion of the Option held by the Participant
shall immediately vest in full, and the Option may be exercised by the
Participant or the Participant’s beneficiary as designated in accordance with
Section 10, or if no such beneficiary is named, by the Participant’s estate, at
any time prior to one (1) year following the Participant’s termination of
Service or the Normal Expiration Date of the Option, whichever period is
shorter.  The Option shall terminate immediately thereafter.

(b)        Termination due to Retirement.  In the event that the Participant’s
Service terminates by reason of the Participant’s Retirement, any then vested
portion of the Option may be exercised by the Participant at any



2

--------------------------------------------------------------------------------

 



time prior to one (1) year following the Participant’s termination of Service or
the Normal Expiration Date of the Option, whichever period is shorter.  The
Option shall terminate immediately thereafter.

(c)        Termination due to Approved Retirement. In the event that the
Participant’s Service terminates by reason of the Participant’s Retirement and
the Participant has satisfactorily completed various requirements as set forth
by the Committee (an “Approved Retirement”), then the Option shall continue to
vest and become exercisable in accordance with this Agreement. The Option shall
be exercisable until the Normal Expiration Date of the Option.

(d)        Termination for Cause.  In the event that the Participant’s Service
terminates for Cause, the entire Option held by the Participant, whether or not
then vested and exercisable, shall terminate and be cancelled immediately upon
such termination of Service.

(e)        Other Termination of Service.  In the event that the Participant’s
Service terminates for any reason other than (i) death, (ii) Disability, (iii)
Retirement, (iv) Approved Retirement or (v) for Cause, then the portion of the
Option held by the Participant that is vested and exercisable as of the date of
the Participant’s termination of Service shall be exercisable at any time up
until the ninetieth (90th) day following the Participant’s termination of
Service (or, in the event that the Participant dies or becomes Disabled after
the termination of Service, but within the period during which the Option would
otherwise be exercisable hereunder, such ninety (90) day period shall be
extended to the date that is one (1) year after such termination) or the Normal
Expiration Date of the Option, whichever period is shorter. The Option shall
terminate immediately thereafter.  Any portion of the Option held by the
Participant that is not then exercisable shall terminate and be cancelled
immediately upon such termination of Service.

5.         Qualifying Terminations Following a Change in Control.  

(a)        Qualifying Termination.  Notwithstanding any language in the Plan or
the Participant’s employment or other services agreement with the Company to the
contrary, the Option will not vest solely upon a Change in Control unless such
Option is not assumed by the Company’s successor or converted to an equivalent
value award upon substantially the same terms effective immediately following
the Change in Control.  However, the Participant will be immediately entitled to
exercise the entire Option, whether vested or unvested, if the Participant
experiences a Qualifying Termination.  A “Qualifying Termination” occurs if,
within two (2) years following a Change in Control, the Participant’s Service is
terminated (i) by the Company without Cause or (ii) by the Participant for Good
Reason.

(b)        Good Reason.  For purposes of this Agreement, “Good Reason” shall
have the same meaning set forth in the Participant’s employment or other
services agreement with the Company.





3

--------------------------------------------------------------------------------

 



If the Participant is not party to such an agreement that defines such term,
“Good Reason” shall mean the occurrence of any of the following circumstances or
events:

(i)         a material reduction by the Company of the Participant’s base
compensation (other than pursuant to an across-the-board reduction in base
compensation applicable to similarly situated service providers of the Company);

(ii)        the transfer of the Participant’s principal place of Service to a
location fifty (50) or more miles from its location immediately preceding the
transfer; or

(iii)       the material diminution by the Company of the Participant’s duties
or responsibilities with respect to his or her Service.

The Participant will provide the Company with written notice describing which of
the circumstances above is cause for the Good Reason termination within thirty
(30) calendar days after the occurrence of the event giving rise to the
notice.  The Company will have thirty (30) calendar days from the receipt of
such notice to cure the event prior to the Participant exercising his or her
right to terminate for Good Reason and, if not cured, the Participant’s
termination will be effective upon the expiration of such cure period.

6.         Tax Withholding.  

Whenever Shares are to be issued pursuant to the exercise of any portion of the
Option or any cash payment is to be made hereunder, the Company or any Affiliate
thereof shall have the power to withhold, or require the Participant to remit to
the Company or such Affiliate thereof, an amount sufficient to satisfy federal,
state, and local withholding tax requirements, both domestic and foreign,
relating to such transaction, and the Company or such Affiliate thereof may
defer payment of cash or issuance of Shares until such requirements are
satisfied; provided, however, that such amount may not exceed the maximum
statutory withholding rate.  The Participant shall be entitled to satisfy the
amount of any such required tax withholding by having the Company withhold from
the Shares otherwise issuable upon exercise of the Option a number of Shares
having a Fair Market Value equal to the amount of such required tax
withholdings.

7.         Non-Competition, Non-Solicitation and Non-Disparagement.  

(a)        Restrictive Covenants.  In exchange for good and valuable
consideration, including the Option granted herein, the sufficiency of which is
acknowledged, the Participant agrees as follows (the “Restrictive Covenants”):

(i)         Non-Competition and Non-Solicitation.  During the period of the
Participant’s Service and for one (1) year following the termination thereof,
the Participant shall not and shall cause each of his or her Affiliates not to:

(A)        enter into or engage in any business that competes with the Business
within the Restricted Territory;

(B)        solicit customers, active prospects, business or patronage for any
business, wherever located, that competes with the Business within the
Restricted Territory or sell any products or services for any business, wherever
located, that





4

--------------------------------------------------------------------------------

 



competes with the Business or could then be provided by the Business within the
Restricted Territory;

(C)        solicit, divert, entice or otherwise take away any employees,
customers, former customers, active prospects, business, patronage or orders of
the Company or any Subsidiary within the Restricted Territory or attempt to do
so; or

(D)        counsel, promote or assist, financially or otherwise, any person
engaged in any business that competes with the Business within the Restricted
Territory.

(ii)        Non-Disparagement.  The Participant shall not, during the period of
his or her Service or at any time thereafter, disparage, denigrate or harass the
Company, any of its Affiliates or any of their respective agents, employees,
managers, shareholders, directors, officers, or partners.

(iii)       Other Covenants.  For the avoidance of doubt, the Restrictive
Covenants are in addition to, and not in lieu of, any restrictive covenants to
which the Participant may otherwise be subject, whether under the terms of his
or her employment or services agreement or otherwise.

(iv)       Acknowledgement.  The Participant acknowledges that these Restrictive
Covenants are reasonably necessary to protect the Company’s and its clients’ and
business partners’ legitimate business interests.  The Participant also
acknowledges that by serving in the position of ____________________, he/she is
in an executive/management level position and has been entrusted with access to
trade secrets and confidential information that, if made available to
non-Company employees, would cause irreparable harm to the Company because of
the significant time, effort, and expense the Company expended in developing
such trade secrets and confidential information.

(b)        Definitions.  For purposes of this Agreement:

(i)         “Business”  means manufacturing, personalizing, designing,
fulfilling, packaging, distributing, selling and marketing plastic cards,
including, without limitation, credit cards, debit cards, ATM cards, loyalty
cards, gift cards, membership cards, gaming cards, player tracking cards, casino
cards, hotel key cards, access cards, ID cards, contactless cards, prepaid
cards, chip cards, EMV cards, dual interface cards, and blank cards; and

(ii)        “Restricted Territory”  means (A) the United States, Canada, Mexico,
Europe and the United Kingdom; and (B) the geographic area, whether within or
outside of the geographic area described in clause (A), in which reside any
customers with which the Participant had any contact or for which the
Participant had any responsibility (whether indirect, direct or advisory) at the
time of the Participant’s termination of Service or at any time during the two
(2) year period prior to such termination.

(c)        Reasonableness of Restrictions.  The Participant agrees that the
scope and duration of the Restrictive Covenants are reasonable and necessary to
protect the legitimate business





5

--------------------------------------------------------------------------------

 



interests of the Company.  The Participant also agrees that these Restrictive
Covenants will not preclude the Participant from obtaining other gainful
employment in his or her profession.

(d)        Remedies for Breach.

(i)         Forfeiture of Option.  In the event of the Participant’s breach of
any of the Restrictive Covenants, the Option (whether vested or unvested) shall
immediately be forfeited.

(ii)        Recovery of Shares.  In the event of the Participant’s breach of any
of the Restrictive Covenants, the Company shall be entitled to recover any
Shares acquired upon the exercise of the Option and, if the Participant has
previously sold any Shares derived from the Option, the Company shall also have
the right to recover from the Participant the economic value thereof.

(iii)       Other Relief.  In the event of the Participant’s actual or
threatened breach of this Agreement, the Participant agrees that the Company
will be entitled to provisional and injunctive relief in addition to any other
available remedies at law or equity.

8.         Nontransferability of Awards. 

The Option granted hereunder may not be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or, on such terms and conditions as the
Committee shall establish, to a permitted transferee.  All rights with respect
to the Option granted to the Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or, if permitted by the Committee,
a permitted transferee.  Following the Participant’s death, all rights with
respect to the Option that were exercisable at the time of the Participant’s
death and have not terminated shall be exercised by his or her designated
beneficiary, his or her estate or, if designated by the Committee, a permitted
transferee.

9.         Buyout and Settlement for Shares.  

Upon the purported exercise of any portion of the Option, in lieu of accepting
payment of the Exercise Price therefor and delivering the number of Shares for
which the Option is being exercised, the Committee may cause the Company either
(a) to pay the Participant an amount in cash equal to the amount, if any, by
which the aggregate Fair Market Value of the Shares as to which the Option is
being exercised exceeds the aggregate Exercise Price, or (b) to deliver to the
Participant a lesser number of Shares, having a Fair Market Value on the date of
exercise, equal to the amount, if any, by which the aggregate Fair Market Value
of the Shares as to which the Option is being exercised exceeds the aggregate
Exercise Price for such Shares. Upon payment of cash or distribution of Shares
pursuant to this Section 9, the Participant’s rights as to the portion of the
Option which is the subject of such payment or distribution shall be deemed
satisfied in full.

10.       Beneficiary Designation. 

The Participant may from time to time name any beneficiary or beneficiaries (who
may be named contingently or successively) by whom any right under the Plan and
this Agreement is to be exercised in case of his or her death.  Each designation
will revoke all prior designations by the





6

--------------------------------------------------------------------------------

 



Participant, shall be in a form reasonably prescribed by the Committee, and will
be effective only when filed by the Participant in writing with the Committee
during his or her lifetime.

11.       Transfer of Data.

The Participant consents to the Company or any Affiliate thereof processing data
relating to the Participant for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data
relating to the Participant.  The Company may make such information available to
any Affiliate thereof, those who provide products or services to the Company or
any Affiliate thereof (such as advisers and payroll administrators), regulatory
authorities, potential purchasers of the Company or the business in which the
Participant works, and as may be required by law.

12.       Adjustment in Capitalization.  

The aggregate number of Shares subject to outstanding Option grants and the
respective prices and/or vesting criteria applicable to outstanding Options,
shall be proportionately adjusted to reflect, as deemed equitable and
appropriate by the Committee, any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Stock, or any
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of shares affecting the Common Stock, or any issuance
of any warrants or rights offering (other than any such offering under the Plan)
to purchase Common Stock at a price materially below Fair Market Value, or any
other similar event affecting the Common Stock. All determinations and
calculations required under this Section 12 shall be made in the sole discretion
of the Committee.

13.       Requirements of Law.  

The issuance of Shares pursuant to the Option shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.  No Shares shall be issued
upon exercise of any portion of the Option granted hereunder, if such exercise
would result in a violation of applicable law, including the U.S. federal
securities laws and any applicable state or foreign securities laws.

14.       No Guarantee of Continued Service.  

Nothing in this Agreement shall interfere with or limit in any way the right of
the Company or an Affiliate thereof to terminate the Participant’s Service at
any time or confer upon the Participant any right to continued Service.

15.       No Rights as Stockholder.  

Except as otherwise required by law, the Participant shall not have any rights
as a stockholder with respect to any Shares covered by the Option granted
hereunder until such time as the Shares issuable upon exercise of such Option
have been so issued.

16.       Interpretation; Construction.  

Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final and conclusive on all persons affected hereby.  Except
as otherwise expressly





7

--------------------------------------------------------------------------------

 



provided in the Plan, in the event of a conflict between any term of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

17.       Amendments.  

The Committee may, in its sole discretion, at any time and from time to time,
alter or amend this Agreement and the terms and conditions of the unvested
portion of any Option (but not any previously granted vested Options) in whole
or in part, including without limitation, amending the criteria for vesting and
exercisability set forth in Section 2 hereof, substituting alternative vesting
and exercisability criteria and imposing certain blackout periods on Options;
provided that such alteration, amendment, suspension or termination shall not
adversely alter or impair the rights of the Participant under the Option without
the Participant’s consent. The Company shall give written notice to the
Participant of any such alteration or amendment of this Agreement as promptly as
practicable after the adoption thereof.  This Agreement may also be amended by a
writing signed by both the Company and the Participant.

18.       Miscellaneous.

(a)        Notices.  All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (A) delivered
personally, (B) mailed, certified or registered mail with postage prepaid, (C)
sent by next-day or overnight mail or delivery, or (D) sent by fax, as follows:

(i)        If to the Company:

CPI Card Group Inc.
10026 West San Juan Way
Littleton, CO 80127
Attention:  Chief Human Resources Officer
Phone:  303-345-2424

(ii)       If to the Participant, to the Participant’s last known home address,

or to such other person or address as any party shall specify by notice in
writing to the Company.  All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery on the day after such delivery, (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered, provided that such delivery is confirmed.

(b)        Binding Effect; Benefits.  This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns.  Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

(c)        No Guarantee of Future Awards.  This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future plan adopted by the Company.





8

--------------------------------------------------------------------------------

 



(d)        Waiver.  Either party hereto may by written notice to the other (i)
extend the time for the performance of any of the obligations or other actions
of the other under this.  Agreement, (ii) waive compliance with any of the
conditions or covenants of the other contained in this Agreement and (iii) waive
or modify performance of any of the obligations of the other under this
Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of either party, shall be deemed to constitute a waiver by the
party taking such action of compliance with any representations, warranties,
covenants or agreements contained herein.  The waiver by either party hereto of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any preceding or succeeding breach and no failure by either party to
exercise any right or privilege hereunder shall be deemed a waiver of such
party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the same at any subsequent time or times hereunder.

(e)        Code Section 409A Compliance.  This Option is intended to be exempt
from the requirements of Code Section 409A and this Agreement shall be
interpreted accordingly.  Notwithstanding any provision of this Agreement, to
the extent that the Committee determines that any portion of the Option granted
under this Agreement is subject to Code Section 409A and fails to comply with
the requirements of Code Section 409A, notwithstanding anything to the contrary
contained in the Plan or in this Agreement, the Committee reserves the right to
amend, restructure, terminate or replace such portion of the Option in order to
cause such portion of the Option to either not be subject to Code Section 409A
or to comply with the applicable provisions of such section.

(f)         Applicable Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws.  The Company and the
Participant agree that the jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), this
Agreement shall be exclusively in the courts in the State of Colorado, County of
Arapahoe or Denver, including the Federal Courts located therein (should Federal
jurisdiction exist), and the Company and the Participant hereby submit and
consent to said jurisdiction and venue.

(g)        Section and Other Headings.  The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

(h)        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

(i)         Erroneously Awarded Compensation. Notwithstanding any provision in
the Plan or in this Agreement to the contrary, this Award shall be subject to
any compensation recovery and/or recoupment policy adopted and amended from time
to time by the Company to comply with applicable law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or to
comport with good corporate governance practices.

—  Signature page follows  —





9

--------------------------------------------------------------------------------

 



Notwithstanding anything in this Agreement or in the Plan to the contrary, the
Committee hereby reserves the right, in its sole discretion, to terminate and
cancel this Award if the Participant fails to accept this Agreement on or prior
to October 31, 2017.

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.

 

CPI CARD GROUP INC.

 

 

 

 

 

By: CPI Card Group Inc.

 

 

 

 

 

PARTICIPANT

 

 

 

Agreed via electronic acceptance

 

 

 

Name:

 

 

10

--------------------------------------------------------------------------------